Citation Nr: 0610664	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for back disability (other 
than lumbar scoliosis spondylolisthesis), to include lumbar 
disc disease. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.  In addition, the veteran served with the Maine Army 
National Guard from November 16, 1978 to July 9, 1984 and 
performed inactive duty for training during the period from 
January 1982 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  May 1999 and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, wherein the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  The veteran perfected a timely 
appeal of this determination to the Board. 

In December 2003, the veteran, accompanied by his 
representative, testified at a videoconference hearing at the 
RO in Togus, Maine before the undersigned Veterans Law Judge.  
A copy of the hearing transcript has been associated with the 
claims file.  

In August 2005, the Board remanded the veteran's claim to the 
RO in Togus, Maine for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate consideration.  

In a December 2005 rating action, the RO granted service 
connection for lumbar scoliosis, spondylolisthesis and 
assigned an initial 10 percent evaluation, effective 
September 17, 1998.  Consequently, references to low back 
disability below should be taken to mean any low back 
disability other than lumbar scoliosis, spondylolisthesis.  


FINDING OF FACT

The veteran's does not have a low back disability, currently 
diagnosed as lumbar disc disease, that is related to service. 


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred or aggravated during 
active military service or inactive duty for training; and a 
low back disability may not be presumed to have been incurred 
in or aggravated by miliary service.  38 U.S.C.A. §§ 101, 
1101, 1110, 1111, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
July 2001 and December 2004.  In particular, the letters 
informed the veteran that to substantiate his claim for 
service connection for a low back disability, he must 
demonstrate that he has a current diagnosis of a low back 
disability that is related to service.  The veteran was 
instructed to submit or identify evidence relevant to his 
claim, to include a statement from a doctor, private or VA.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
In addition, a March 2003 statement of the case and a 
supplemental statement of the case, prepared by the RO in 
December 2005, informed the veteran of the laws and 
regulations pertaining to his claim for service connection 
for low back disability.  Thus, the discussion contain in the 
letters, as well as the substance of information provided in 
the statement and supplemental statement of the cases, 
collectively furnished the veteran notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the veteran provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claim for service connection for low 
back disability. 

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the December 2004 notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim in May 1999 
September 2001, "the appellant [was] provided the content-
complying notice to which he [was] entitled." Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Regarding VA's duty to assist and the veteran's claim for 
service connection for low back disability, service medical 
and personnel records, post-service VA and private clinical 
treatment and examination reports, and statements and 
testimony of the veteran have been associated with the claims 
file.  In addition, in December 2003, the veteran testified 
before the undersigned Veterans Law Judge at a 
videoconference hearing conducted at the RO in Togus, Maine.  
In addition, in, August 2005, the Board remanded the 
veteran's claim to the RO and requested an addendum to the 
March 2005 VA examination.  The requested VA addendum was 
prepared in August 2005.  The appellant has not reported that 
any other pertinent evidence might be available.  
Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disability on appeal.

II.  Factual Background

The veteran contends that he currently has a low back 
disability as a result of an in-service injury to his back 
that he sustained while removing bolts from a tire in White 
Beach, Virginia in September 1964.  He maintains that his 
after his unit was rotated back to Fort Eustis, Virginia, he 
was hospitalized and was placed on light duty for six months 
(see VA Form 21-4176, Report of Accidental Injury, dated in 
April 1999, and VA examination report, dated in August 2005). 

In support of his contention, service medical records 
disclose that in September 1964, the veteran sustained an 
injury to his back lifting tires.  At that time, an 
examination of the spine revealed no localized tenderness or 
limitation of motion.  The veteran was issued a bed board, 
and he was provided heat to the local area and medication.  
The remainder of the service medical records, to include a 
February 1965 service separation examination report, do not 
contain any further clinical findings or subjective 
complaints referable to the lumbar spine.  The veteran's 
spine was noted to have been "normal."  A February 1965 
Report of Medical History reflects that the veteran denied 
having any bone, joint, or other deformity.  On a statement, 
dated the same day as his separation examination, February 
10, 1965, the veteran indicated that there had been no change 
in his physical condition since his previous physical 
examination.  

An October 1978 enlistment examination report for the Maine 
Army National Guard reflects that the veteran's spine was 
found to have been "normal."   In the notes section of the 
report, the examiner indicated that the veteran had been 
hospitalized in 1972 for a pinched nerve in the lumbar region 
of his back, but that he made a normal recovery with no 
sequelae or complications with the exception that his back 
bothered him for one year thereafter.  On an October 1978 
Report of Medical History, the veteran denied having any 
recurrent back pain. An August 1982 enlistment examination 
report for the United States Army National Guard also 
reflects that the veteran's spine was found to have been 
"normal."  On an August 1982 Report of Medical History, the 
veteran indicated that he did not know if he had had 
recurrent back pain.  A July 1984 report from J.K., M.D., 
Col, MC, Maine Army National Guard, reflects that because of 
the veteran's continued back pain, along with a private 
physician's opinion that the appellant could not be placed 
into a position that required heavy work, the veteran was 
found to have been unretainable as an artillery man and was 
recommended for separation pursuant to AR 40-501 3-34 c.  
Service personnel records, to include a June 1984 report, 
prepared by the Military Bureau, Headquarters Maine National 
Guard, reflect that the veteran served with the United States 
Army National Guard/ Maine Army National Guard from November 
16, 1978 to July 9, 1984 and performed inactive duty for 
training during the period from January 1982 to April 1983.  
The was found to have been medically unfit for retention on 
June 4, 1984 because of a herniated nucleus pulposus; he was 
subsequently separated on July 9, 1984.  

A review of the voluminous private and VA treatment records, 
dating from October 1972 to September 1992, pertinently 
reflect that the veteran sustained several work-related back 
injuries:  (i) On October 16, 1972, the veteran felt 
something snap after he lifted an acetylene tank onto a 
pickup truck.  He was hospitalized for seven days, treated 
with traction and hot compresses, and was instructed to rest 
for an additional week following discharge.  At discharge, a 
diagnosis of acute lumbosacral strain and possible L4-5 disc 
syndrome was entered. (see report of R. P. Johnson, dated in 
October 1972); (ii) in 1975, the veteran had an attack of 
pain following a lifting injury.  An assessment of acute 
attack of back pain following a lifting injury was noted; 
(iii) On December 14, 1982, the veteran injured his low back 
while fixing a tire.  He was diagnosed with herniated disc 
syndrome at L3-4 and spondylolisthesis, L5, for which a 
lumbar laminectomy was performed in January 1983, and (iv) he 
sustained two additional back injuries in September 1992.  

An April 1994 VA general medical examination report reflects 
that the veteran reported a history with respect to his low 
back, which is consistent with that previously reported in 
this decision.  After a physical evaluation of the lumbar 
spine, the examiner entered an impression of lumbar disc 
disease with prior surgery and symptoms suggesting a left leg 
radiculopathy.  

A decision, dated in February 1999, prepared by the Main 
Workmans' Compensation Board on Petition for Review, reflects 
that the veteran suffered an injury to his back in 1982 while 
working for another employer.  As a result, the veteran 
underwent surgery in 1983 and remained out of work until he 
had settled his workers' compensation case in 1986.  After 
that, he was self-employed.  In July 1989, the veteran worked 
for the employer as a woods road construction laborer.  In 
September 1992, the veteran reported sustaining two separate 
work-relate injuries.  The petition to reduce the veteran's 
benefits was denied.  

A July 2001 facisimile report, submitted by the Department of 
Defense, Veterans and Emergency Management, State House 
Station # 33, reflects that the veteran was on inactive duty 
for training on December 4-5, 1983.

An October 2002 report, submitted by the National Personnel 
Records Center, reflects that there were no inpatient 
clinical records of the veteran, dating from September 19 to 
December 19, 1964 at McDonald Army Hospital, Fort Eustis, 
Virginia.

When examined by VA in February 2003, the examiner reported 
that he had reviewed the veteran's service medical records; 
his findings are consistent with that previously noted in the 
decision herein.  After a physical examination the veteran's 
spine, to include X-rays of the lumbar spine, which revealed 
moderate scoliosis convened to the right, Grade I 
spondylolisthesis at L5-S1 and generalized intervertebral 
disc narrowing, the examiner opined that the veteran's in-
service back injury was mild.  The VA examiner noted that 
while the veteran had indicated that he had been placed on 
limited duty service for approximately six months, that there 
were no records from the Army hospital at Fort Eustis, 
Virginia to support that allegation.  In an addendum to the 
examination, also dated in February 2003, the examiner 
concluded that it was not likely that the veteran's current 
condition had its onset during service; he noted the paucity 
of findings relating to the back in the service medical 
records.

During a December 2003 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had originally injured his back lifting a tire in 1964, and 
that he was placed on light duty until he was discharged in 
1965 (Transcript (T.) at page (pg.) 18).  He maintained that 
in May and July 1965, he sought private treatment for his low 
back.  He testified that in 1972, he was hospitalized for his 
low back following an increase in back pain.  The veteran 
stated that in 1992, he sustained a work-related injury to 
his low back for which he was paid workmen's compensation.  

VA outpatient reports, dating from December 2002 to August 
2003, reflect that the veteran continued to complain of back 
pain.  An August 2003 treatment note reflects that the 
veteran had a twenty one year history of lower lumbar spine 
pain with radiation to both legs that had not been associated 
with radicular paresthesias.  The veteran indicated that he 
had bilateral foot numbness.  The examiner noted that the 
veteran had undergone spinal surgery in December 1982, and 
that he had been disabled since that time.  After a physical 
evaluation of the veteran's spine, the examiner entered a 
clinical impression of chronic atypical pain, normal spinal 
mechanics.  

In June 2004, in view of the findings of in-service and 
several post-service back injuries, the Board remanded the 
veteran's claim to the RO, in part, for an additional VA 
examination to ascertain the exact etiology of any currently 
present low back disorder(s).  Thereafter, in March 2005, and 
pursuant to the Board's June 2004 remand directives, the 
veteran was examined by VA.  A review of the March 2005 VA 
examination report reflects that the veteran reported a 
history with respect to his lumbar spine that is consistent 
with that previously noted in the decision herein.  He stated 
that he had had back pain since his in-service accident in 
1964.  After a physical evaluation of the lumbar spine, the 
examiner entered the following diagnoses: (i) scoliosis of 
the lumbar spine, mostly and markedly rotary, (ii) 
spondylolisthesis, grade I, L-5/S-1, (iii) chronic lumbar 
disc disease, and (iv) status-post laminectomy and disc 
excision L-3/4 in 1982.  

When commenting on the veteran's condition, the March 2005 VA 
examiner stated that conditions (i) and (ii) above "are 
thought to have [existed prior to enlistment]" and that "the 
lifting accident of 09-19-64 has not affected the natural 
progression of either condition, but both conditions were 
markedly susceptible or intolerant to mechanical stress and 
the scoliosis predisposed the patient to lumbar disc 
disease."  No other opinions were offered with respect to the 
veteran's other diagnosed conditions and no opinion was 
offered regarding whether such disorders originated in 
service or are otherwise etiologically related to any 
incident of service.

Thereafter, in August 2005, the Board remanded the veteran's 
claim to the RO and requested an addendum to the March 2005 
VA examination.  More specifically, the VA examiner was 
requested, with respect to each currently present back 
disorder, whether it was at least as likely as not that the 
disorder originated in service or is otherwise etiologically 
related to any incident of service to include a 1964 back 
injury.  The examiner was also requested to explain, based on 
sound medical principles, his statements concerning the 
veteran's scoliosis of the lumbar spine, mostly and markedly 
rotary and spondylolisthesis , grade I, L-5/S-1.  
Specifically, the examiner was instructed to offer a full 
explanation regarding his opinion that these conditions "are 
thought to have [existed prior to enlistment]" and that "the 
lifting accident of 09-19-64 had not affected the natural 
progression of either condition, but that both conditions 
were markedly susceptible or intolerant to mechanical stress 
and the scoliosis predisposed the patient to lumbar disc 
disease."  
 
Subsequently, in an August 2005 addendum to the March 2005 VA 
examination report, the VA examiner's impression were:  (1) 
scoliosis of the lumbar spine, markedly rotary; (2)  
spondylolisthesis, Grade I, L5-S1;(3) chronic lumbar disc 
disease, and (4) status-post laminectomy and disc excision at 
L3-4 in 1982.  (Parenthetically, the Board observes that 
service connection for lumbar scoliosis, spondylolisthesis is 
not currently on appeal as it was granted by the RO in a 
December 2005 rating action).  With respect to the diagnosis 
of chronic lumbar disc disease, the VA examiner opined that 
it dated back to the injury of December 14, 1982, while the 
veteran was fixing a tire.  Thus, it was not service-
connected.  

III.  Relevant Service Connection Laws and Regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131
(West 2002); 38 C.F.R. § 3.303 (2005).  Under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied. See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  
Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2005).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA. 
38 U.S.C.A. §§ 101(24), 106, 1131 (2004).

IV.  Analysis

The Board notes that service connection for low back 
disability, to include lumbar disc disease is not warranted.  
(As noted in the Introduction, the reference to low back 
disability does not include lumbar scoliosis, 
spondylolisthesis).  In reaching this conclusion, the Board 
notes that while service medical records reflect that the 
veteran had injured his low back in September 1984, the 
remainder of these records are negative for any clinical 
findings of low back disability.  Indeed, when examined for 
service discharge in February 1965, the veteran's spine was 
found to have been "normal."  In fact, at that time, the 
veteran indicated that there had been no change his physical 
condition since his previous examination.  In addition, while 
the veteran maintained that he had been hospitalized at Fort 
Eustis following the September 1964 back injury, a response 
from the National Personnel Records Center does not support 
this allegation.  Furthermore, upon examination for the Maine 
Army National Guard and the United States Army National Guard 
in October 1978 and August 1982, respectively, the veteran's 
spine was found to have been "normal"  While an October 
1978 enlistment examination report reflects that the veteran 
had injured his back in 1972, it was noted to have resolved 
without any additional complications.  Finally, post-service 
private and VA medical evidence reflects that the first 
sought treatment for his low back beginning in October 16, 
1972, when he felt something "snap" after he lifted an 
acetylene tank onto a pickup truck.  At that time, a 
diagnosis of acute lumbosacral strain and possible L4-5 disc 
syndrome was entered.  Thus, as there is no evidence of 
arthritis of the low back to a compensable degree with a year 
of discharge from active duty in April 1965, there is no 
basis upon which to award presumptive service connection on a 
presumptive basis.  38 C.F.R. §§  3.307, 3.309 (2005).  

With regard to service connection on a direct basis, a VA 
examiner specifically opined in an August 2005 addendum, 
which was prepared after a review of the claims file and a 
physical evaluation of the veteran in May 2005, that the 
veteran's chronic lumbar disc disease was not service-
connected because it dated back to the December 14, 1982 
injury.  At this juncture, the Board would emphasize that the 
evidence of record reflects that the veteran was not on 
inactive duty for training on December 14, 1982.  In light of 
the absence of other evidence of record to contradict such 
the VA examiner's August 2005 medical opinion or evidence 
that the appellant was on inactive duty for training on 
December 14, 1982, the Board finds that the preponderance of 
the evidence is again the claim for service connection for 
low back disability, to include lumbar disc disease.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1, Vet. App. 49, 
55-57 (1991).  

The Board notes that the veteran has alleged that his low 
back disability began during active duty in the 1964.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, a medical professional has stated that, other than 
lumbar scoliosis, spondylolisthesis, the veteran does not 
have a low back disability, currently diagnosed as chronic 
lumbar disc disease, that is related to his period of active 
military service.  Accordingly, his claim for service 
connection is denied.


ORDER

Service connection for low back disability (other than lumbar 
scoliosis, spondylolisthesis), to include lumbar disc disease 
is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


